Citation Nr: 0529544	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  01-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for benign tumors as 
secondary to ionizing radiation. 
 
2.  Entitlement to service connection for a skin disorder as 
secondary to ionizing radiation. 
 
3.  Entitlement to service connection for a heart disorder as 
secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 until 
November 1952.  

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the St. Paul, Minnesota RO that denied service 
connection for benign tumors, skin disease and a heart 
disorder as secondary to exposure to ionizing radiation.

This case was remanded by the Board in November 2003. 


FINDINGS OF FACT

1.  The veteran had in-service exposure to ionizing 
radiation.

2.  The veteran does not have benign tumors, a skin disorder, 
or a heart disorder that is due to ionizing radiation.


CONCLUSION OF LAW

The veteran does not have benign tumors, a skin disorder, or 
a heart disability secondary to ionizing radiation incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in September 2000, March 2001 and February 2004, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of VA 
examination and extensive VA clinical records have been 
requested and associated with the claims folder.  The veteran 
has not indicated that there are any pertinent clinical 
records to be retrieved beyond what has already been sought 
by the RO.  The case was remanded for additional VA 
examination and other development in November 2003.  Under 
these circumstances, the Board finds that further assistance 
would have no reasonable possibility of substantiating the 
claims.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The claims are ready to be considered on the 
merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

In this case, the veteran claims that he suffers from benign 
tumors, a skin disability, and a heart disability as a result 
of exposure to ionizing radiation when he was a participant 
in a military exercise in conjunction with Operation TUMBLER-
SNAPPER during service in 1952.  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b) (2), (4) (2005).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain presence on the 
grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee; or certain service before January 1, 
1974, on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 
3,612-16 (Jan. 25, 2002).  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that: 
 
In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).
 
This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), 
(4).  This disease must manifest within a certain time 
period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  
38 C.F.R. § 3.311(c)(1).  This section provides two options: 

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.  
 
(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  

The veteran's claim of exposure to ionizing radiation is 
conceded.  Correspondence from the Defense Threat Reduction 
Agency dated in December 2000 confirms that he was present at 
Operation TUMBLER-SNAPPER, a U.S. atmospheric nuclear test 
series conducted during 1952.  Attached was a fact sheet 
indicating that dosimetry data revealed a recorded dose of 
1.399 rem gamma with an additional probable dose of zero rem 
gamma.  It was found that the veteran's total dose (1.4 rem 
rounded) had an upper bound of 1.4 rem gamma, virtually no 
potential for exposure to neutron radiation, and no potential 
for internal exposure based on his unit's activities.  The 
application of a reconstruction reports methodology indicated 
that his (50-year) committed dose was equivalent to 0.0 
(<0.01) rem.

The veteran's available service medical records do not refer 
to any treatment for tumors, heart, or skin problems.  
Subsequently received was correspondence dated in November 
1994 from the National Personnel Records Center indicating 
that additional service medical records might have been 
destroyed in a fire.

VA outpatient records reflect that the veteran was seen on 
many occasions between May and June 1992 for complaints of 
syncope, arrythmia and skipped heartbeats for which he 
underwent extensive diagnostic workup.  An impression of 
possible symptomatic bradycardia was rendered in this regard.

The veteran was afforded a VA general medical examination for 
compensation and pension purposes in November 1994.  He 
related that he was in the chemical corps in service, and had 
been a farmer for most of his life, retiring in 1989.  It was 
reported that there was a small scaly inflamed area on the 
dorsum of the left hand that had become more prominent during 
the past several years, and tended to scab and go away 
intermittently.  The appellant denied cardiovascular symptoms 
but said that he had occasional premature ventricular 
contractions (PVCs).  He stated that he had undergone workup 
for such on one occasion and had been placed on a beta 
blocker for a period of time, but that this was stopped 
eventually.  The appellant reported that he had never had a 
history of myocardial infarction, angina, etc.  

Cardiac examination revealed normal S1 and S2.  No murmurs, 
rubs or gallops were noted.  The PMI was not enlarged.  The 
carotids were full without bruits.  A chest X-ray was 
interpreted as showing no acute findings and normal heart 
size.

The skin examination revealed multiple seborrheic keratoses, 
especially on the back.  Numerous cherry hemangioma were 
observed.  The veteran was noted to have a 0.5cm area on the 
dorsum of the left hand that was felt to be an actinic 
lesion.  The examiner noted that otherwise, no other sun-
damaged areas were particularly seen.  

In correspondence received in February 2003, the veteran 
indicated that between 1995 and 2000, he had had tumors 
removed from his back and head, and had undergone numerous 
instances of having lesions burned off his skin.

Pursuant to Board remand in November 2003, the veteran was 
afforded a VA examination in March 2004.  The claims folder 
was available for review.  It was reported that the veteran 
was a farmer before and after service, and had developed 
multiple actinic keratosis, small precancerous lesions, that 
had been treated with liquid nitrogen.  The appellant 
indicated that he had undergone two small skin biopsies above 
his left eyebrow and in the back in the past  He said that he 
had never been told he had skin cancer.  

Examination of the skin disclosed scattered angioma on the 
skin.  The appellant's back was covered by seborrheic 
dermatitis lesions that varied in size.  His hands had signs 
of actinic keratosis.  It was noted that the veteran had fair 
skin that made him prone to some skin changes.  It was 
reported that he did not have any significant scar with 
keloid formation.  He was observed to have some scarring post 
biopsy which was described as "insignificant" without any 
subcutaneous tissue loss or keloid formation.

Examination of the heart revealed regular rate and rhythm, 
S1, S2, without murmur or gallops.  No skipped beats were 
detected.  An electrocardiogram was positive for mild sinus 
bradycardia and infrequent PVCs, and possible septal infarct 
in the past.  An echocardiogram was also performed with 
findings that included mild concentric left ventricular 
hypertrophy, diastolic left ventricular dysfunction based on 
abnormal relaxation, and mild mitral regurgitation and 
moderate tricuspid regurgitation.  

Following examination, diagnoses of history of iodizing 
radiation exposure, actinic keratosis that is related to sun 
exposure, not radiation exposure, history of arrythmia and no 
evidence of significant heart disease were rendered.  The 
examiner opined that the veteran's skin condition was more 
than likely related to sun exposure since he was a farmer 
with fair skin.  It was added that actinic keratosis was 
known to be secondary to sun exposure.  The examiner also 
related that veteran had also developed skin changes that 
were attributed to his aging, to include angioma and 
seborrheic dermatitis.

The examiner further commented that the veteran's heart 
condition was good overall.  It was reported that according 
to medical literature, significant radiation exposure tended 
to give more pronounced heart problems like chronic heart 
failure or a tendency to develop severe cardiomyopathy soon 
after exposure.  The examiner noted that the veteran did not 
acquire these conditions over the long period of time since 
service.  

The available service medical records do not refer to any 
symptoms or complaints relating to the heart in service or 
for many years thereafter.  The record reflects that the 
appellant underwent cardiac diagnostic workup for symptoms of 
a rapid or skipped heartbeats in 1992, but no definitive 
diagnosis of cardiac impairment was recorded at that time, or 
on most recent VA examination in March 2004.  The veteran was 
found to have no evidence of significant heart disease on the 
latter occasion.  The Board points out that neither the 
veteran nor his representative has presented evidence to show 
that the veteran now has a diagnosed heart disease.  See 
38 U.S.C.A. §§ 1110, 1110, 1112, 1113 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The Board observes that neither the service medical nor the 
post-service record reflects evidence or treatment for benign 
tumors of the skin.  The veteran has stated that he has had 
neoplasms excised from the his head and back.  On VA 
examination in March 2004, it was noted that small skin 
biopsies had been taken in those areas.  However, no tumors 
were observed.  In short, no current disability is shown.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Under 
the circumstances, service connection for benign skin tumors 
must be denied.  (Service connection requires that there be a 
currently diagnosed disability.  Id.)

The veteran contends that skin disorders and cardiac 
impairment are etiologically related to exposure to ionizing 
radiation.  The Board points out, however, that although the 
veteran meets the criteria for a "radiation-exposed veteran", 
the disabilities for which service connection is currently 
being sought are not among the "radiogenic diseases" listed 
under either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. 
§ 3.309(d)(2) recognized by VA as result of such exposure.  
Accordingly, service connection for skin disease, benign 
tumors, or a heart disorder may not be presumed under 38 
U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d)(2).  Additionally, 
while the provisions of 38 C.F.R. § 3.311 may be applied if 
evidence is presented that the claimed disability is a 
radiogenic disease even though it is not specifically listed 
in 38 C.F.R. § 3.311, see § 3.311(b)(4), no competent 
evidence has been presented to suggest that the veteran has a 
radiogenic disease.  Indeed, when examined by VA, currently 
shown skin disability was attributed to sun exposure, not to 
other radiation.  No tumors were shown and a heart disability 
was not diagnosed.  Consequently, the procedures of 38 C.F.R. 
§ 3.311 will not be applied.  (In May 2003, the National 
Research Council published a report that found that the 
methods used by the Defense Threat Reduction Agency to 
calculate reconstructed upper dose estimates required under 
38 C.F.R. § 3.311 were often underestimated.  VA has since 
sought recalculated dose estimates where necessary.  VA 
Compensation and Pension Service Policy Guidance (July 3, 
2003).  In this veteran's case, however, no competent 
evidence shows that he has a "radiogenic disease," which 
would trigger the procedural requirements of 38 C.F.R. 
§ 3.311.  Absent a radiogenic disease, a dose estimate is not 
required.)

It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this regard, the claimed disabilities 
have not been linked by any competent medical opinion or 
other competent medical authority to any exposure to ionizing 
radiation.  Therefore, nothing in the record meets the 
standard of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
insofar as establishing entitlement to service connection by 
way of proof of actual direct causation.  In this case, the 
examiner has reviewed the record, and presented reasoned 
rationale in determining that no condition is related to 
exposure to ionizing radiation.

The Board has also reviewed and considered the veteran's 
detailed statements in the record to the effect that he now 
has skin and heart conditions that are etiologically related 
to radiation exposure in service.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide probative evidence on a medical 
matter, such as a relationship between currently claimed 
disability and radiation exposure in service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for a skin disorder, benign tumors, or a heart 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine, but finds the preponderance of the evidence 
is against the appellant's claims.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).




ORDER

Service connection for benign tumors as secondary to ionizing 
radiation is denied. 
 
Service connection for a skin disorder as secondary to 
ionizing radiation is denied. 
 
Service connection for a heart disorder as secondary to 
ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


